DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
Claims 1, 6-9 and 11 are pending in the application. Claim 1 has been amended. Claims 1, 6-9 and 11 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The rejection of claim 1 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bedoukian (US 2015/0051276) is withdrawn due to amendment to the claims to add the limitation of a concentration in the range of 10ppm to 500 ppm.
The rejection of claims 1, 6-9, and 11 under 35 U.S.C. 103 as being unpatentable over Tsuda et al.  (JP 2012180343) in view of Scheer et al. (U.S. 2015/0230462) is maintained.


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al.  (JP 2012180343) in view of Scheer et al. (U.S. 2015/0230462). Tsuda et al. cited by Applicant on the IDS dated 11/20/2018. 
Applicant’s Invention
Applicant claims a thrips control agent for treating a plant which belongs to a family selected from the group consisting of Brassicaceae, Solanaceae, Rosaceae, Cucurbitaceae, Fabaceae, and Asteraceae, the thrips control agent comprising: 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
	 Regarding claim 1, Tsuda et al. teach the active ingredient is at least among jasmine acid and its derivative. The dihydrojasmone acid is denoted by the following formula:
    PNG
    media_image1.png
    83
    145
    media_image1.png
    Greyscale
, wherein R1 is a pentyl group and R2 is an alkyl group, propyl (page 2, paragraphs 25-26, translation). Tsuda et al. teach the plant to which the first drug is sprayed include Solanaceae, for example tomato and green pepper (page 2, paragraph 31, translation). 
Regarding claim 1, Tsuda et al. teach the concentration of jasmonic acid or a jasmonic acid derivative, which are active ingredients is preferably 10 to 500 ppm (page 9, paragraph 37, translation).
Regarding claim 6, Tsuda et al. teach a thrip control method which has outstanding effect (page 1, paragraph 10, translation). Tsuda et al. teach a method of controlling the thrip insect damage in the first plant by treating the first plant with the active ingredient, jasmonic acid and a derivative thereof and a second plant with a salicylic acid-mediated defense response (page 1, paragraph 12, translation).

Regarding claim 11, Tsuda et al. teach one of the roles of a second plant is a role for a lure plant which collects thrips instead of a first plant (page 3, paragraph 39, translation). This is a decoy plant. Tsuda et al. teach in a second plant, although the growth stage that inoculates a plant virus is not limited, the seedling stage of may have a preferable expansion number of a foliage leaf (page 4, paragraph 46, translation). Tsuda et al. teach the jasmonic acid treatment has been arranged in the central part of the greenhouse so that the distance of four shares and an interval between roots may be set to 50 cm (page 4, paragraph 57, translation). 
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Tsuda et al. do not specifically disclose examples wherein the prohydrojasmon as an active ingredient at a concentration in a range of 10 ppm to 500 ppm, treating Solanaceae plants in the examples with prohydrojasmon, the plant is treated with the thrips control agent not less than 4 times at intervals of 5 to 7 days in the step of treating the plant with the thrips control agent. It is for this reason Scheer et al. is added as secondary reference.
	Scheer et al. teach methods of seed treatment with one or more jasmonates (Abstract). Scheer et al. teach examples of jasmonates include n-propyl dihydrojasmonate (page 1, paragraph 12). Scheer et al. teach stress tolerance characteristic is resistance to biotic stress selected from the group consisting of insects 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Tsuda et al. and use prohydrojasmon in a concentration in a range of 10 ppm to 500 ppm.  Tsuda et al. teach a thrips control method comprising treating a plant with derivatives of jasmonic acid. Tsuda et al. teach that one of the jasmonic acid includes the dihydrojasmone acid denoted by the following formula:
    PNG
    media_image1.png
    83
    145
    media_image1.png
    Greyscale
, wherein R1 is a pentyl group and R2 is an alkyl group, propyl, which is prohydrojasmon. Because Tsuda et al. teach that the concentration of the jasmonic acid derivative is preferably 10 to 500 ppm, one of ordinary skill in the art would have been motivated to use the dihydrojasmone acid in the composition, with a reasonable expectation of success, without evidence to the contrary. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Tsuda et al. and Scheer et al. and treat Solanaceae plants with prohydrojasmon. Tsuda et al. teach a thrips control method comprising treating a plant with derivatives of jasmonic acid. Tsuda et al. teach that one of the jasmonic acid includes the dihydrojasmone acid denoted by the following formula:
    PNG
    media_image1.png
    83
    145
    media_image1.png
    Greyscale
, wherein R1 is a pentyl group and R2 is an alkyl group, propyl, which is prohydrojasmon. Tsuda et al. also teach that one of the targeted plants that is damaged by thrips that are treated with derivatives of jasmonic acid is Solanaceae, such as tomatoes and green peppers. Based on this teaching, one of ordinary skill in the art would have been motivated to use any one of the jasmonic acid derivatives including prohydrojasmon on Solanaceae plants, such as tomatoes, because it is taught by Tsuda et al. In addition, as evidenced by the teachings of Scheer et al. the treatment of tomato plants to provide resistance to insects with prohydrojasmon is known. As such, it would have been obvious to one of ordinary skill in the art to treat a Solanaceae plant with prohydrojasmon, with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Tsuda et al. and Scheer et al. and treat the plant with the thrips control agent not less than 4 times at intervals of 5 to 7 days in the step of treating the plant with the thrips control agent, as a matter of routine experimentation and optimization. Tsuda et al. teach the spraying time of the first drug is preferably before the arrival of thrips, but it is also effective if it is applied after confirming the arrival of thrips. One of ordinary skill in the art would have been motivated to try different application timings of the thrips control agent, prohydrojasmon, to effectively control thrips, including not less than 4 times at intervals of 5 to 7 days. The adjustment of particular conventional working conditions (e.g., determining result effective application timing) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type 
Regarding claim 8 wherein the plant is treated with the thrips control agent within 7 days from start of development of a new leaf, in the step of treating the plant, Tsuda et al. teach spraying time of the first drug is preferably before the arrival of thrips, but it is also effective if it is applied after confirming the arrival of thrips. Tsuda et al. provide a broad teaching as to when to apply the jasmonic acid derivative. One of ordinary skill in the art would have been motivated to try different application timing of the thrips control agent, prohydrojasmon, to effectively control thrips, including within 7 days from start of development of a new leaf. The adjustment of particular conventional working conditions (e.g., determining result effective application timing) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. Applicant argues that Tsuda et al. fail to disclose the thrips control agent comprising prohydrojasmon as an active ingredient at a concentration in a range of 10 ppm to 500 ppm. In response to Applicant’s argument, Tsuda et al. teach a thrips 
    PNG
    media_image1.png
    83
    145
    media_image1.png
    Greyscale
, wherein R1 is a pentyl group and R2 is an alkyl group, propyl, which is prohydrojasmon. Because Tsuda et al. specifically teach that the concentration of the jasmonic acid derivative is preferably 10 to 500 ppm, one of ordinary skill in the art would have been motivated to use the dihydrojasmone acid in the composition, with a reasonable expectation of success, without evidence to the contrary.
The claims remain rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRIAE M HOLT/Examiner, Art Unit 1616        

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616